In Mayor c. of Rome v. Cabot,
supra, the court held: "Under a power conferred by the legislature upon a municipal corporation, to make all contracts in their corporate capacity, which they may deem necessary for the welfare of the city, and which do not conflict with the constitution and laws of the Federal or State governments, they have the right to make a contract for the construction of waterworks." See also, Heilbron v. Cuthbert, supra;Saunders v. Arlington, supra; Hall v. Calhoun, 140 Ga. 611
(79 S.E. 533); Grace v. Hawkinsville, supra; AlbanyBottling Co. v. Watson, supra; 1 Dillon's Mun. Cor. (4th ed.) 146. Cities, towns, and counties "can exercise no powers except those which are conferred upon them by legislative action, or such as are necessary to the exercise of their corporate powers, the performance of their corporate duties, and the performance of the purposes of their association." Albany Bottling Co. v.Watson, supra. See also in this connection 1 Dillon's Municipal Corporations (4th ed.) 146. Under the charter in the instant case, I think the mayor and council "have the right and authority and are hereby empowered to levy taxes" for the purpose of waterworks and could issue bonds therefor. Therefore I think the judge did not err in overruling the general demurrer contesting this right.